MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00780-CV

                            PEDRO E. VELEZ, Appellant

                                           V.
                         VILMA INES ANDREWS, Appellee

   Appeal from the 309th District Court of Harris County. (Tr. Ct. No. 2004-66968).


TO THE 309TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 16th day of December 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    Appellant, Pedro E. Velez, has neither established
             indigence nor paid, or made arrangements to pay, all the
             required fees. Further, appellant has not paid or made
             arrangements to pay the fee for preparing the clerk’s record.
             After being notified that this appeal was subject to dismissal,
             appellant did not adequately respond.         It is therefore
             CONSIDERED, ADJUDGED, and ORDERED that the
             appeal be dismissed.

                    The Court orders that the appellant, Pedro E. Velez,
             pay all appellate costs.

                    The Court orders that this decision be certified below
              for observance.

              Judgment rendered December 16, 2014.

              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Bland, and Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




February 27, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT